UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4007


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MAURIO TAJARA MITCHELL, a/k/a Rio,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:16-cr-00111-D-1)


Submitted: August 31, 2018                                   Decided: September 7, 2018


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Hughes, LAW OFFICES OF D. CRAIG HUGHES, Houston, Texas, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurio Tajara Mitchell appeals the 420-month sentence imposed following his

guilty plea to conspiracy to distribute and possess with the intent to distribute five

kilograms or more of cocaine, one kilogram or more of heroin, and a quantity of

marijuana, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846 (2012); conspiracy to commit

money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), (h) (2012); possession of

a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (2012); and distribution and possession with the intent to distribute a

quantity of marijuana, in violation of 21 U.S.C. § 841(b)(1)(D). On appeal, Mitchell

challenges the district court’s drug weight findings and the substantive reasonableness of

his sentence. For the reasons that follow, we affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). In evaluating the procedural

reasonableness of a sentence, we consider, among other things, whether the district court

improperly calculated the Sentencing Guidelines range.        Id. at 51.   In making this

assessment, we review “the district court’s legal conclusions de novo and its factual

findings for clear error.” United States v. Fluker, 891 F.3d 541, 547 (4th Cir. 2018).

       The district court overruled each of Mitchell’s objections to the drug quantities

attributed to him by the probation officer. Because Mitchell did not introduce any

evidence at sentencing, he failed to carry his burden of rebutting the factual allegations

contained in the presentence report. See United States v. Mondragon, 860 F.3d 227, 233

(4th Cir. 2017) (“[T]he defendant bears an affirmative duty to show that the information

                                             2
in the presentence report is unreliable, and articulate the reasons why the facts contained

therein are untrue or inaccurate.” (internal quotation marks omitted)). Accordingly, the

district court was “free to adopt the findings of the presentence report without more

specific inquiry or explanation.” United States v. Terry, 916 F.2d 157, 162 (4th Cir.

1990) (brackets and internal quotation marks omitted). We thus discern no procedural

error in the calculation of Mitchell’s Guidelines range.

       If a sentence is free of “significant procedural error,” then we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.”

Gall, 552 U.S. at 51. The sentence imposed must be “sufficient, but not greater than

necessary,” to satisfy the goals of sentencing.      18 U.S.C. § 3553(a) (2012).     “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a

presumption can only be rebutted by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” Id.

       Here, the district court imposed a sentence within the correctly calculated

Guidelines range. In explaining its sentencing decision, the court rejected Mitchell’s

argument that he used his illicit proceeds for altruistic purposes, observing that Mitchell

not only ruined many lives by flooding his community with illicit substances, but also

helped to fund violent gangs. See 18 U.S.C. § 3553(a)(1) (providing that sentencing

court should consider nature and circumstances of offense). In addition, the court, aware

of Mitchell’s low criminal history score, nevertheless expressed serious concern that

Mitchell would reoffend in light of his lengthy participation in the charged conspiracies.

                                             3
See 18 U.S.C. § 3553(a)(2)(C) (providing sentencing court should consider need to

protect public from further crimes of defendant).         While Mitchell disputes these

conclusions on appeal, his mere disagreement with the value or weight given to these

sentencing factors does not demonstrate an inappropriate exercise of the district court’s

sentencing discretion. See United States v. Susi, 674 F.3d 278, 290 (4th Cir. 2012). The

court also provided several other bases for its sentencing decision—such as the need to

punish Mitchell and to afford adequate deterrence, see 18 U.S.C. § 3553(a)(2)(A), (B)—

that Mitchell does not contest. We therefore conclude that Mitchell has failed to rebut the

presumption of reasonableness accorded his within-Guidelines sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4